       Case 1:20-cv-00001-SPW-TJC Document 70 Filed 06/11/21 Page 1 of 7



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


 JAMI REBSOM,                                    CV 20-01-BLG-TJC

                    Plaintiff,
                                                 ORDER
 vs.

 STEVE KUNNATH in his official and
 individual capacities; MICHAEL
 LABATY in his official and individual
 capacities; CITY OF LIVINGSTON,
 MONTANA; JAY PORTEEN in his
 official and individual capacities; and
 COREY O’NEILL in his official and
 individual capacities,

                    Defendants.

       Before the Court are Defendants Steve Kunnath and Corey O’Neill’s

(collectively, “Defendants”) Motion to Compel (Doc. 29) and Motion for Leave to

File Proposed Order (Doc. 54). The Court held a hearing on the motions on May

27, 2021. (Docs. 57, 62.) For the following reasons, the motions are GRANTED.

I.     BACKGROUND

       Plaintiff Jami Rebsom filed her Complaint on January 6, 2020 and an

Amended Complaint on March 10, 2020. (Docs. 1, 5.) After Defendants filed

their individual answers, the Court held a Preliminary Pretrial Conference on July




                                           1
     Case 1:20-cv-00001-SPW-TJC Document 70 Filed 06/11/21 Page 2 of 7



14, 2020, setting deadlines in the case. (Docs. 6, 8, 9, 12, 21, 22.) The Scheduling

Order set a discovery deadline of April 16, 2021. (Doc. 22 at 1, 2.)

      Defendant O’Neil served his first set of discovery requests on Rebsom on

September 18, 2020, and a second and third set of discovery requests on December

23, 2020. Defendant Kunnath served his first, second, and third discovery requests

on December 23, 2020. Having received no responses to any of the discovery

requests, Defendants moved the Court to compel discovery responses on March 26,

2021. (Doc. 29.) Defendants certified that they had attempted on multiple

occasions to schedule a meet and confer conference with Rebsom, without

receiving a response. (Id. at 2-3; Doc. 30.) Defendants sought an order

compelling answers to interrogatories and production of materials responsive to

their first, second, and third sets of discovery requests pursuant to Fed. R. Civ. P.

37(a)(3)(B). (Docs. 29 at 2; 30 at 18.) Defendants also requested that the Court

deem admitted their requests for admission in the first and second sets of

discovery; a waiver of objections to the interrogatories and requests for

productions; an award of reasonable expenses, including attorneys’ fees; and

additional sanctions under Rule 37. (Id.; Doc. 30 at 18-23.)

      By order dated April 12, 2021, Rebsom was required to file a response to the

motion to compel by April 26, 2021. (Doc. 35.) Rebsom did not respond to the

Court’s order, or otherwise respond to the motion to compel.

                                           2
        Case 1:20-cv-00001-SPW-TJC Document 70 Filed 06/11/21 Page 3 of 7



        The Court set a hearing on the motions and required the parties to further

meet and confer. (Id.) Per the April 12, 2021 Order, the parties’ filed a Joint

Status Report detailing their efforts to meet and confer. (Id.; Doc. 53.) The

parties’ reported Rebsom had, as of April 29, 2021, responded to Kunnath’s first,

second, and third sets of discovery (Docs. 30-4, 30-5, 30-6) and O’Neill’s second

and third sets of discovery (Docs. 30-2, 30-3), but did not respond to Kunnath’s

fourth set of discovery or O’Neill’s first set of discovery (Doc. 30-1). (Doc. 53 at

2.) As of May 3, 2021, Rebsom responded to O’Neill’s first set of discovery (Doc.

30-1). (Id. at 4.) Rebsom also provided a supplemental response to Kunnath’s first

set of discovery, disclosing contact information for newly disclosed fact witnesses.

(Id.)

        After multiple continuances, the hearing was held on May 27, 2021. (Doc.

62.) Rebsom appeared at the hearing and conceded she had not provided timely

responses to the Defendants’ discovery requests, nor had she provided any

responses before the discovery deadline. Rebsom’s counsel advised that a family

member had been experiencing significant health issues, and she had been

distracted from her legal work.

        Defendants disputed that complete responses had been provided.

Additionally, Defendants objected to the materials ultimately provided on the

grounds that they disclosed new witnesses and evidence that were never previously

                                           3
      Case 1:20-cv-00001-SPW-TJC Document 70 Filed 06/11/21 Page 4 of 7



disclosed or identified in initial disclosures or discovery. Defendants thus

requested the newly disclosed witnesses be precluded from testifying, and that the

late disclosed documents be excluded.

II.   ANALYSIS

      Defendants submitted discovery requests to Rebsom on September 18, 2020

and December 23, 2020. Rebsom’s responses were thus due on October 18, 2020

and January 22, 2021. No responses were provided until after the close of

discovery on April 16, 2021. Under Fed. R. Civ. P. 37(a)(3)(B), a party seeking

discovery may move for an order compelling responses or production if the

opposing party fails to respond to discovery requests or produce documents as

requested under the rule. Defendants had no alternative than to file a motion to

compel on March 26, 2021, due to Rebsom’s failure to respond to the requests, as

well as her failure to respond to their multiple requests to do so. Therefore, to the

extent any of the responses remain incomplete or inadequate, Defendants’ motion

to compel (Doc. 33) is well taken.

      In addition, if a motion to compel is granted – or responses or production are

provided after the motion is filed – the Court must order payment of the movant’s

reasonable expenses incurred making the motion. Fed. R. Civ. P. 37(a)(5)(A).

There are certain exceptions to the rule, none of which are applicable here.

Accordingly, the Court is required under the rules to order payment of Defendants’

                                          4
     Case 1:20-cv-00001-SPW-TJC Document 70 Filed 06/11/21 Page 5 of 7



reasonable expenses in preparing and filing their motion to compel, including the

time spent preparing for and attending the May 27 hearing.

      Further, under L.R. 26.3(a)(4), the failure to timely object to discovery

requests constitutes a waiver of any objection. Because Rebsom failed to object to

any of the discovery requests within the time provided by the rules, any objection

she may have to any of the requests has been waived and may not be asserted in

her responses.

      Finally, O’Neill’s first and second discovery requests contain 20 requests for

admissions, and Kunnath’s first and second discovery requests contain 23 requests

for admission. Under Fed. R. Civ. P. 36, a request for admission is deemed

admitted unless the responding party serves on the requesting party an answer or

objection within 30 days after service. This rule is self-executing; no motion to

establish the admissions is needed. F.T.C. v. Medicor LLC., 217 F. Supp. 2d 1048,

1053 (C.D. Cal. 2002). “Once admitted, the matter ‘is conclusively established

unless the court on motion permits withdrawal or amendment of the admission’

pursuant to Rule 36(b).” Conlon v. United States, 474 F.3d 616, 621 (9th Cir.

2007). No motion has been made by Rebsom to withdraw her admissions.

      Defendants have requested the imposition of additional sanctions under Rule

37, but the Court declines to do so at this time. The prejudice to Defendants by

Rebsom’s failure to timely respond to their discovery requests can be alleviated by

                                         5
        Case 1:20-cv-00001-SPW-TJC Document 70 Filed 06/11/21 Page 6 of 7



compelling complete responses to the discovery requests, and reopening discovery

to allow Defendants the opportunity to conduct any additional discovery

necessitated by the information ultimately disclosed by Rebsom. Going forward,

however, if Rebsom fails to fully comply with her discovery obligations, the Court

will consider the full range of sanctions available under Rule 37, including

dismissal.

III.    ORDER

        Accordingly, IT IS HEREBY ORDERED as follows:

   1. Defendant O’Neill and Kunnath’s motion to compel (Doc. 29) is

        GRANTED.

   2. Rebsom shall pay the reasonable attorneys’ fees and costs incurred in

        making the motion to compel, including preparing for and attending the May

        27, 2021 hearing before the Court. Defendants shall serve and file an

        accounting of fees and expenses in bringing the motion, supported by

        adequate documentation. If Rebsom has any objection to the fees and costs

        claimed, she may file her objection and response within 14 days of service

        of Defendant’s claim for costs.

   3.    Rebsom has waived any objection to Defendants’ discovery requests under

        L.R. 26.3(a)(4).




                                          6
  Case 1:20-cv-00001-SPW-TJC Document 70 Filed 06/11/21 Page 7 of 7



4. Defendants’ requests for admission in their first and second discovery

   requests are admitted.

5. Discovery will reopen until September 10, 2021 for the limited purpose of

   allowing Defendants the opportunity to conduct any discovery deemed

   necessary by the discovery responses and documents ultimately produced by

   Rebsom. Discovery otherwise remains closed, and Rebsom is not permitted

   to conduct additional discovery. If Defendants require additional time to

   complete discovery, if an extension of the expert disclosure deadline is

   necessary because of the untimely responses, or if an extension of the

   motions deadline is necessary because of the late responses, Defendant may

   request such an extension.

6. Since the Court reviewed and considered Defendants’ proposed order,

   Defendants’ motion for leave to file proposed order (Doc. 54) is

   GRANTED.

   IT IS ORDERED.

   DATED this 11th day of June, 2021.

                                   _________________________
                                   TIMOTHY J. CAVAN
                                   United States Magistrate Judge




                                      7
